Citation Nr: 1044877	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
low back syndrome with disc degeneration.

2.  Entitlement to a compensable rating for the residuals of a 
fractured right second metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1984 to February 
1992.

This case was previously before the Board of Veterans' Appeals 
(Board) in May 2010, at which time, it was remanded so that the 
Veteran could be scheduled for a hearing before a member of the 
Board.  In a June 7, 2010 letter, sent the Veteran notice of the 
hearing at his last known address.  He was notified that the 
hearing was scheduled for June 25, 2010.  The Veteran did not 
report for that hearing, and there is no evidence on file that 
his hearing notice was returned to the Board as undeliverable.  
In any event, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran's low back syndrome with disc degeneration, 
manifested primarily by complaints of pain, radiating primarily 
down the right lower extremity, forward flexion to at least 45 
 degrees, and a combined rating of motion of at least 145 
degrees, is not productive of any incapacitating episodes and is 
productive of no more than moderate impairment.

2.  The residuals of a fractured right second metacarpal are 
manifested by subjective complaints with evidence that the 
Veteran is able to make a full fist with his right hand without 
any gap between the fingertips and the proximal palmar transverse 
crease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back syndrome with disc degeneration have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (revised effective September 23, 2002 and codified as 
revised at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
revised effective September 26, 2003 and codified as revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a compensable rating for the residuals of a 
fractured right second metacarpal have not been met.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for his service-connected low back disability 
and his service-connected residuals of a fractured right second 
metacarpal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met that 
duty.

In May 2002, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him that in order to establish increased 
ratings for his service-connected disabilities, the evidence had 
to show that such disabilities had worsened and the manner in 
which such worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA from November 
2001 to September 2009.  In October 2003 and November 2009, VA 
also examined the Veteran to determine the extent of impairment 
due to his service-connected low back disability and his service-
connected residuals of a fractured, second, right metacarpal.  
The VA examination reports reflect that the examiners reviewed 
the Veteran's medical history, interviewed and examined the 
Veteran, documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, in June 2010, the RO scheduled the Veteran for a video 
conference with a Veterans Law Judge.  However, as noted above, 
he failed to report for that video conference, and he has not 
requested that it be rescheduled.  Therefore, the Board will 
proceed without the benefit of his hearing testimony.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.




The Facts

VA records show that from November 2001 through September 2003, 
the Veteran complained of back pain, intermittently.  In February 
and March 2002, while in a VA domiciliary, he was treated, in 
part, for low back tenderness and muscle spasms.  He was seen in 
the emergency room complaining that his back pain had gotten 
worse.  He stated that he had had to do a lot walking to find a 
job.  He walked without a limp and got up from a chair without 
difficulty.  He also left the emergency room without problems.  
The following day, the Veteran reportedly had an injection for 
back pain.  

back spasms and pain.  It was noted that he took muscle relaxers 
and non-steroidal anti-inflammatory medication on a daily basis.  
Tenderness was elicited on flexion and extension and decrease 
sensation to pinprick was noted in both lower extremities.  He 
reported no bowel or bladder troubles.  The assessment was back 
strain, and he was given an intramuscular injection.  Several 
days later, he was referred to the VA Physical Therapy service.  
He demonstrated a decreased range of low back motion.  His motor 
processes in his lower extremity were normal and his sensory 
processes were grossly intact.  His deep tendon reflexes were 2+ 
and equal.  

In June 2003, the Veteran demonstrated a full range of back 
motion with pain.  His motor processes remained within normal 
limits.  Sensation was questionable decreased in the L5 
distribution, and his deep tendon reflexes at the knee and ankle 
were 1+, bilaterally.  

In September 2003, the Veteran demonstrated a decrease range of 
back motion with some pain.  The motor processes in his lower 
extremities remained within normal limits, and his deep tendon 
reflexes were 2+, bilaterally.  In September 2003, X-rays of the 
lumbosacral spine revealed bones of normal density and trabecular 
pattern  There was negligible anterior wedging of L1-2 with mild 
spurring at L2-3 and L5 and partial lumbarization of S1.  There 
was mild disc space narrowing between L5 and S1.  There was no 
abnormal paraspinal line the findings had not changed since a 
study in May 2002.  In September 2003, an MRI of the lumbar spine 
revealed moderate to severe degenerative changes with disc 
protrusions and annular tears at L1-L2, L2-L3, and L3-L4.  There 
was substantial neural foraminal stenosis at L2-L3, L3-L4, and 
L4-L5.  

In October 2003, the Veteran was examined by VA to determine 
extent of impairment due to his service-connected low back 
disability and his service-connected residuals of a fractured 
right second metacarpal.  The Veteran reported chronic low back 
pain radiating into his right hip.  It was noted that he had had 
to give up his job as a welder due to that pain and that he was 
currently in retraining.  His usual daily activities included 
walking.  It was noted that he did not require any assistive 
devices, and he stated that he walked, as long as he did not do 
so at a rapid rate.  The Veteran stated that he was unable to 
participate in activities which required repetitive back 
activities, such as any sports activities, and that he did not 
jog.  He also noted that climbing steps was a problem which he 
tried to avoid.  

On examination, the Veteran's back had some straightening of the 
normal lordotic curve.  Straight leg raising was negative, 
bilaterally.  The Veteran demonstrated the following range of low 
back motion:  anterior flexion to 60 degrees, extension to 
15 degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 15 degrees, bilaterally.  Repetitive motion did not 
change the range of motion of the low back.  There were no motor 
or sensory deficits, and the Veteran's deep tendon reflexes were 
2+ and equal.  He could stand on his toes and heels and squat 
without difficulty.  X-rays and the recent MRI showed disc 
herniation from L1 through L5 with posterior protrusion.  There 
was some thecal sac effacement.  The examiner stated that there 
was no bowel or bladder incontinence associated with the 
Veteran's back disability.  The examiner also stated that the 
Veteran had not been hospitalized or been prescribed bedrest by a 
physician during the previous year.  The examiner noted that 
during acute exacerbations, the Veteran experienced a decreased 
range of back motion, secondary to pain.  That reportedly led to 
decreased coordination and increased fatigability.  However, the 
examiner could not quantify those increases or decreases with 
medical certainty.  

With respect to the service-connected residuals of the fractured 
right second metacarpal, the Veteran denied any problems and 
stated that he was asymptomatic.  On examination, there was no 
gross abnormality of the hand and no effect on the range of 
motion of the fingers or strength of the hand.

VA records show that from October 2003 through January 2009, the 
Veteran continued to complain of back pain.  In November 2003, 
the Veteran complained of an exacerbation of low back pain, when 
he stooped to go through a low doorway.  There was no weakness, 
radiation of pain, or numbness, and his motor and sensory 
processes and deep tendon reflexes in the lower extremities were 
reportedly normal.  Thereafter, he was prescribed a muscle 
relaxer and pain killer and received an injection of nonsteroidal 
anti-inflammatory medication.  

During a December 2003 consultation with the neurosurgery 
service, the examiner reported that over time, the Veteran's back 
pain had been increasing and that it radiated to the right hip 
and right lower extremity in the distribution of the L5 
dermatome.  The Veteran denied bowel or bladder symptoms.  He 
walked with an antalgic gait, slightly limping on the right leg.  
Otherwise, he did not have focal neurology.  He demonstrated a 
very limited range of back motion.  The examiner reviewed the 
Veteran's X-rays and MRI and found them compatible with multi 
level disc desiccation, most marked in the lower three vertebral 
levels with lateral recess stenosis.  The examiner did not see 
any significant disc herniation.  Following the consultation, the 
examiner and the Veteran discussed the various treatment 
modalities, including surgery and a series of epidural steroid 
injections.  In January 2004, the Veteran agreed to a trial of 
lumbar epidural block.  At that time, he had a decreased range of 
low back motion with pain and decreased sensation in the right 
L5-S1 distribution.  His motor processes were within normal 
limits.  

In June 2004, while helping to move a table, the Veteran 
experienced an exacerbation of low back pain and spasm, greater 
on the right than the left.  In February 2005, the Veteran was 
again seen by the VA Neurosurgery Service for consideration of 
back surgery.  His physical examination was unchanged.  He could 
walk on his toes and heels, and his strength and reflexes were 
normal.  His primary complaint was a 10 year history of 
intermittent pain, greater on the right than the left.  In March 
2006, the Veteran was seen for complaints of an inability to 
sleep.  He reported pain down his right lower extremity and 
walked with a limp.  He denied weakness and numbness and tingling 
his legs, and an examination revealed that his strength, 
sensation, and reflexes were within normal limits.  He received 
another injection of nonsteroidal anti-inflammatory medication.  
During a March 2006 chiropractic evaluation, the Veteran was 
treated for a flare-up of lower back pain after work in his yard.  
He had a grade 1 paralumbar spasm and difficulty bending forward 
more than 45 degrees.  In August 2007, the Veteran had an 
exacerbation of low back pain while lifting boxes.  There were no 
neuropathic symptoms or lower extremity weakness.  

In November 2009, the Veteran was again examined by VA to 
evaluate the level of impairment due to his service-connected low 
back disability and his service-connected residuals of fractured, 
right second metacarpal.  He denied pain or flare-ups in his 
right hand.  He did report intermittent throbbing and rushing 
pain in his mid-low back.  He stated that he had constant 
tingling and numbness in the lateral aspect of both feet and 
flare-ups manifested by pain shooting into the back of his heels.  
He reportedly treated the flare-ups successfully with the use of 
a TENS unit, stretching exercises, rest and alternating hot and 
cold applications.  During those periods when he did not have 
flare-up, he controlled his pain with medication, including 
epidural injections.  He denied any leg weakness, bladder, bowel, 
or erectile dysfunction.  It was noted that he was independent in 
all of activities of daily living without adaptive equipment.  He 
used a straight cane to ambulate only during flare-ups.  It was 
noted that the Veteran had not been gainfully employed since 
October 2008, and that he last worked 4 hours a day as a 
maintenance man.  His low back disability reported decreased his 
work productivity due to increased back pain with frequent 
bending and walking.

With respect to the Veteran's right, second metacarpal, the 
examiner noted that since the October 2003 VA examination, the 
Veteran had not had any treatment or evaluations of his right 
second metacarpal.  He stated that his right hand disability did 
not affect his job performance. 

On examination, there was no swelling or tenderness affecting the 
Veteran's right hand.  Extension of the right index finger was 
accomplished to 0 degrees, and was nonpainful in all of the 
finger joints.  Flexion of the right index finger was nonpainful 
and measured 0 to 90 degree in the metacarpophalangeal joint, 0 
to 100 degrees at the proximal interphalageal joint, and 0 to 70 
degrees in the distal interphalangeal joint.   Repetition of 
motion produced no change.  The Veteran could make a full fist 
with his right hand, and there was no gap between the fingertips 
and the proximal palmar transverse crease.  He could fully oppose 
the thumb pad to all fingertips.  

The examination of the low back was negative for any tenderness 
to palpation of the midline, and there was no paraspinal 
tightness.  Straight leg raising was negative.  The Veteran 
demonstrated the following range of lumbar spine motion:  forward 
flexion from 0 to 80 degrees, with grimacing throughout; 
extension from 0 to 20 degrees, with grimacing at the end of the 
motion; left lateral flexion from 0 to 30 degrees which was 
nonpainful; right lateral flexion from 0 to 15 degrees with 
grimacing at the end of the range of motion; and rotation from 0 
to 15 degrees, bilaterally, with grunting at the end of the range 
of motion.  Repetition produced no change in forward flexion or 
left lateral flexion.  Extension increased from 0 to 30 degrees 
with repetition.  Right lateral rotation increased from 0 to 30 
degrees with repetition, and rotation also increased from 0 to 30 
degrees with repetition, bilaterally.  There was normal muscle 
bulk, and strength was 5/5 in both legs.  Sensation was decreased 
to pinprick on the lateral aspect of both lower legs and feet, 
and deep tendon reflexes were 2+ and  symmetrical.  The Veteran 
could stand on one leg.  He could also heel and toe walk.  His 
gait was normal and unaided.  

On further examination, the examiner noted that the Veteran could 
have an increase in his low back pain and further limitations in 
his truncal range of motion affecting his functional capacity.  
The examiner could not estimate the additional function loss 
during a flare-up without resort to speculation.  The Veteran 
denied any flare-ups of right hand pain.  The examiner compared 
X-rays from September 2003 with those taken in March 2006 and 
found no significant change in the degenerative changes in the 
Veteran's lumbar spine.

Following the November 2009 VA examination, the diagnoses were 
multi-level degenerative lumbar disc disease and status post 
fracture, second metacarpal, right hand, without residuals.

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his 
service-connected chronic low back syndrome with disc 
degeneration, as well as his residuals of a fractured right 
second metacarpal.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue (as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for separate 
periods from the time service connection became effective.).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Low Back

The Rating Criteria

In a November 2002 rating decision, the RO rated the Veteran's 
service-connected low back disability as intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  However, 
in a May 2006 rating decision, issued during the course of the 
appeal, the Veteran's service-connected low back disability was 
rated as lumbar strain, under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  

After reviewing the record, the Board finds that the 
manifestations of the Veteran's low back disability more nearly 
reflect those associated with intervertebral disc syndrome.  
Therefore, the Board will consider the criteria for rating 
intervertebral disc syndrome in rating the Veteran's low back 
disability.  

When the Veteran filed his claim for an increased rating in May 
2002, a 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  A 40 percent rating was 
warranted for intervertebral disc syndrome which was productive 
of severe impairment, manifested by recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
intervertebral disc syndrome which was productive of pronounced 
impairment, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc.  In such cases, there was little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

During the course of the appeal, the regulations pertaining to 
intervertebral disc syndrome were revised (Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54345-
54349 (August 22, 2002) (codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003)).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in the higher evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating was 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

In May 2002, when the Veteran filed his claim, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating was warranted for severe 
limitation of motion of the lumbar spine.  A 40 percent schedular 
rating was also warranted for favorable ankylosis of the lumbar 
spine, while a 50 percent schedular rating was warranted for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5288.  

Chronic, identifiable neurologic disabilities, such as bowel or 
bladder impairment were rated in accordance with 38 C.F.R. 
§§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while 
chronic, identifiable disability of the peripheral nerves was 
rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 to 8540.  

Effective September 26, 2003, the rating criteria with respect 
to evaluating the Veteran's intervertebral disc syndrome was 
revised a second time.  Schedule for Rating Disabilities; the 
Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now 
codified as amended at 38 C.F.R. § 4.71a, 5243 (2010)).  That is 
the rating criteria currently in effect.  

Under the revised regulations, intervertebral disc syndrome is 
rated in one of two ways:  either on the basis of the total 
duration of incapacitating episodes noted above or on the basis 
of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the orthopedic 
and neurologic manifestations to be evaluated separately and the 
combined.  Rather, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, are evaluated under an appropriate 
diagnostic code.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Those diagnostic codes have 
been set forth, generally, above.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the entire 
spine is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.  
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5).  

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. 
Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. 
Reg. 63,604 (1997)).  
The Board will therefore evaluate the Veteran's service-connected 
spine disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C. A. § 5110(g) (West 2002); Vet. Aff. Op. 
Gen. Couns. Prec. 3-00 (Retroactive Applicability of Revised 
Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 
33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board has provided the Veteran with the new regulatory 
criteria and the RO has adjudicated the claim under the various 
applicable diagnostic codes.  Moreover, the Veteran's 
representative submitted additional argument on the Veteran's 
behalf since the regulatory changes have been instituted.  
Therefore, there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis 

The Veteran contends that the rating for his service-connected 
low back disability does not adequately reflect the level of 
impairment caused by that disorder.  He notes that he requires 
the use of a TENS unit and medication, including injections to 
relieve the pain and that the possibility of back surgery has 
been discussed.  He states that he has weakness and numbness in 
his legs and that his back disability restricts his ability to 
bend, stoop, and lift.  He contends that such restrictions have a 
significant impact on his job performance.  Therefore, he 
maintains that an increased rating for his low back disability is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

In this case, the evidence shows that since the Veteran filed his 
claim for an increased rating, his service-connected low back 
disability has been manifested primarily by complaints of pain, 
radiating primarily down the right lower extremity; and 
limitation of motion.  There is no evidence of ankylosis, as he 
is able to accomplish forward flexion to at least 45  degrees and 
has a combined rating of motion of at least 145 degrees.  There 
are no findings that such manifestations are productive of any 
more than moderate impairment; and although the Veteran has acute 
exacerbations during activities which require lifting or bending, 
there are no findings that they are productive of any 
incapacitating episodes as defined by VA.  

The manifestations of the Veteran's low back disability are 
productive of an antalgic gait; however, he is able to walk 
without the aid of assistive devices.  While his low back 
disability does hinder his ability to perform jobs which require 
bending, stooping, lifting, or other activity, the evidence is 
negative for any findings that it would hinder his ability to 
perform such jobs without such requirements.  In this regard, the 
Board notes that the Veteran is able to perform his daily 
activities independently.  

From time to time, the Veteran demonstrates decreased sensation 
in the right lower extremity and low back spasms, however, there 
are no findings of a chronic, identifiable neurologic disability 
apart from the service-connected intervertebral disc syndrome.  
In this regard, the Veteran's motor and sensory processes and 
deep tendon reflexes are generally, shown to be normal.  
Moreover, he has consistently denied the presence of bowel or 
bladder disorders.  

In sum, the manifestations of the Veteran's service-connected low 
back disability more nearly reflect the old and new criteria for 
the 20 percent rating currently in effect.  Therefore, an 
increased rating is not warranted at this time, and the appeal is 
denied.

The Second Right Metacarpal

The Rating Criteria

The Veteran contends that the noncompensable rating for his 
service-connected residuals of a fractured right, second 
metacarpal does not adequately reflect the level of disability 
caused by that disorder .  Therefore, he maintains that a 
compensable rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

The Veteran's disability of the second right metacarpal is 
currently rated as ankylosis of the long finger, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  However, a review of the record 
does not show that he has ankylosis.  Rather, it shows that he 
retains motion in the finger.  Accordingly, the Board finds that 
the residuals of the fractured second right metacarpal are more 
appropriately rated for limitation of motion.  

Limitation of the index or long finger is rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5229.  A noncompensable 
evaluation is warranted when there is a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and extension is limited to no more than 30 degrees.  A 
10 percent rating is warranted when there is a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  

In this case, the evidence including the treatment records from 
November 2001 through September 2009 and the reports of the 
Veteran's October 2003 and November 2009 VA examinations are 
completely negative for any complaints or clinical findings of 
any functional impairment attributable the fracture of the index 
finger on the Veteran's right hand.  Indeed, the most recent VA 
examination report shows that he is able to make a full fist with 
his right hand without any gap between the fingertips and the 
proximal palmar transverse crease.  Moreover, he can fully oppose 
the thumb pad to all his fingertips.  Such manifestations meet or 
more nearly reflect the criteria for the noncompensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Accordingly, that 
rating is confirmed and continued, and the appeal is denied.



Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
low back disability and residuals of a fractured right second 
metacarpal.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected low back disorder or residuals of a fracture of the 
second metacarpal.  In this regard, the record does not show that 
the Veteran has required frequent hospitalizations for his 
service-connected disabilities.  There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's low 
back disorder or residuals of a fractured right, second 
metacarpal presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for low back 
syndrome with disc degeneration is denied.

Entitlement to a compensable rating for the residuals of a 
fractured right second metacarpal is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


